Citation Nr: 1114004	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  05-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as chloracne, due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The issue of entitlement to service connection for ischemic heart disease, claimed as due to exposure to an herbicide agent has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The Veteran served on active duty from October 1966 to July 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO) which denied service connection for chloracne due to herbicide exposure.  

The Veteran testified at a January 2007 travel Board hearing; the hearing transcript has been associated with the claims file.  
  
The Board remanded the case to the RO for further development in July 2007.  Development has been completed and the case is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from November 1967 to November 1968 and is presumed to have been exposed to herbicides.

2.  The Veteran's enlistment examination includes clinical findings of acne vulgaris.

3.  The Veteran has been diagnosed as having chloracne, comedonal acne, acne vulgaris, and epidermoid cysts.

4.  The credible and probative evidence of records indicates that the Veteran's acne (also diagnosed as chloracne, comedonal acne, acne vulgaris, and epidermoid cysts) is etiologically related to the Veteran's military service.

CONCLUSION OF LAW

Acne (also diagnosed as chloracne, comedonal acne, acne vulgaris, and epidermoid cysts) was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In an April 2003 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  

A March 2006 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was not received prior to the initial rating decision.  In light of the Board's favorable decision, the Board finds no prejudice to the Veteran in proceeding with the issuance of a decision in the present appeal despite the inadequate notice timing in this regard.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment records, and VA examinations, lay statements, and a Board hearing transcript have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in December 2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; discusses the etiology of the Veteran's claimed disability; and provides reasons and bases for the opinion rendered.  Although the December 2009 VA examiner did not clearly identify the etiology of the Veteran's diagnosed comedonal acne, the Board finds that there is sufficient evidence on the issue such that a remand for an additional opinion is not required.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).  In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2010).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre- existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the pre-existing disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare- ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  If the Board finds that there is clear and unmistakable evidence that the Veteran's skin disorder preexisted service, the Board must then determine whether there is clear and unmistakable evidence that a preexisting skin disorder was not "made worse" or aggravated in service such that the presumption of soundness has been rebutted.  

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2010). In order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2010).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2010).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

The Veteran's form DD-214 and personnel records show that he had service in Vietnam from November 1967 and November 1968; thus, he is presumed to have been exposed to an herbicide agent during service.

Service treatment records contain no complaints, diagnoses, or treatment for any acneform diseases in service.  However, the Veteran's September 1966 enlistment examination noted the presence of acne vulgaris.  On the associated report of medical history at enlistment, the Veteran denied a history of skin diseases, but reported a positive history of tumor, growth, cyst or cancer; the narrative portion indicates that the Veteran had a "tumor" of the finger removed at age two with no recurrence.  The Veteran's June 1970 separation examination shows that the Veteran was allergic to sulfur, manifested by urticaria in childhood; no other skin conditions were clinically shown or reported.  On the associated separation report of medical history, the Veteran denied having at that time or in the past, skin diseases; however, he again did report a history of tumor, growth, cyst, or cancer.  

A March 2003 note from a private dermatologist shows that the Veteran reported exposure to Agent Orange in service.  The Veteran stated that for years, he had a lump on the skin which would come and go with drainage and swelling.  The Veteran was found to have several enlarging, occasionally draining papules or open comedones on the back.  The Veteran reported that VA had diagnosed him with chloracne.  The Veteran was diagnosed with acne vulgaris and epidermoid cysts at the time of the examination. 
 
VA treatment records dated in January 2005 show that the Veteran was seen for a diagnosis of comedonal acne.  The Veteran reported that he had chloracne since 1969 due to Agent Orange exposure.  The Veteran was also noted to have a history of squamous cell carcinoma on the right upper lip, biopsied by a private dermatologist.  Later VA treatment reports dated in 2005 include an assessment of chloracne; however, there was no specific dermatological evaluation associated with these diagnoses.  In June 2005, the Veteran was seen by VA dermatology for scattered cysts and open comedones on the back.  He was diagnosed with acne.  The Veteran had a shave biopsy in May 2007 to diagnose skin lesions on the right cheek.  A follow-up examination shows that no lesions were worrisome for malignant melanoma or non-melanoma skin cancer.  

A December 2009 VA dermatologic examination included a review of the claims file.  The Veteran reported having exposure to Agent Orange in service.  He reported that in 1969, he developed a boil on his back which became huge, burst, and then drained.  Since then, he reported having recurrent boils, primarily on his back and buttocks.  During the same period, the Veteran also developed blackheads on his posterior scalp behind his ears and on his back.  The boils were intermittent, while the blackheads and pimples tended to be more constant.  The Veteran's treatment history was discussed and a physical examination was completed.  The Veteran was diagnosed with comedonal acne.  The VA examiner stated that he was unable to definitely determine the etiology of the Veteran's comedonal acne.  The VA examiner stated additionally, that the question of whether the Veteran had chloracne had been presented.  The VA examiner stated that the chronicity of the Veteran's comedonal acne argued against an herbicidal agent etiology because chloracne often resolved within several years after removal of the herbicide agent exposure.  However, the VA examiner stated that association of the Veteran's current comedonal acne to his previous Agent Orange exposure could not be ruled out completely. 

The Veteran has provided hearing testimony and has submitted several lay statements in which he reports that he was treated for chloracne in service.  The Veteran reported that he returned from Vietnam in November 1968 and did not notice any problems with his skin until May 1969.  He reported that he had boil-like masses on his back.  He reported that he was seen at the dispensary and was told by the medic on duty to take very hot showers and to let the water run down his back.  The Veteran reported that he saw his family physician while on leave in 1969.  His family physician reportedly told him that his pores were blocked ultimately causing infections.  The Veteran reported that subsequent to service, he occasionally saw another physician who would lance the cysts that were extremely infected.  He was prescribed ointment and antibiotics.  The Veteran noted that these identified physicians were deceased and that he had no way of finding their medical records.  He indicated that his condition had been present since service.  

The Veteran submitted an April 2006 statement from his roommate in service.  M.E.E. stated that he roomed with the Veteran after the Veteran's return from Vietnam.  He stated that the Veteran had what looked like severe acne on his back in service with large boils and he went to the dispensary for this.

In an April 2006 statement, the Veteran's wife reported that they were engaged prior to the Veteran's leaving on tour for Vietnam.  She first noticed the Veteran's skin problem while he was on leave in 1969.  She noted that there was no problem with the Veteran's back prior to his tour in Vietnam.  The Veteran's wife described current lesions which appeared in various sizes on the Veteran's back, shoulder, neck, upper thighs, and buttocks.  
  
The Veteran has reported that his skin condition started in service.  In various lay statements, and during the course of his VA and private treatment, the Veteran also reported that he has had chloracne since 1969.  With regard to lay evidence, the Board must initially evaluate if the evidence is competent.  If so, credibility must be assessed.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and/or causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, other lay persons are only competent to report what they have observed.   

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran is competent to report the presence of a skin condition in service.  The Veteran, however, is not competent to diagnose a specific skin condition such as chloracne.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   Thus, absent a diagnosis or other objective clinical findings in service, the Veteran's lay assertions are not competent or sufficient to establish the presence of chloracne in service or within one year of his separation from service.  

The Board finds, nonetheless, that the Veteran had provided competent evidence showing that he has had a chronic skin condition since service, manifested by lesions or cysts on the back.  The Board further finds that the Veteran's lay statements in this regard are credible.  The Veteran has provided lay statements from his wife and from his roommate in service in support of his claim.  His roommate attests to noticing lesions present on the Veteran's back in service, and his wife reported that the Veteran did not have skin problems on his back prior to service in the Republic of Vietnam.  The Board finds that the Veteran's roommate and his wife are competent to provide such testimony, and there is no indication that their statements are not credible.   

VA and private treatment records reflect various skin diagnoses with the predominant diagnosis of acne and including comedonal acne, acne vulgaris, and epidermoid cysts associated with acne.  Two VA treatment records note a diagnosis of chloracne.  However, an April 2009 VA examiner found that the Veteran had a current diagnosis of comedonal acne, and not of chloracne.  According to United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

Service treatment records do not reflect a diagnosis of chloracne in service, and as the Board has already discussed above, the Veteran is not competent to provide such a diagnosis.  An April 2009 VA examiner found that the Veteran did not have chloracne, reasoning that the chronicity of the Veteran's comedonal acne argued against an herbicidal agent etiology because chloracne often resolved within several years after removal of the herbicide agent exposure.  However, the VA examiner also stated in the same opinion that the association of the Veteran's current comedonal acne to his previous Agent Orange exposure could not be ruled out completely.  Although the VA examiner had reasoned that chloracne often resolved within several years after removal of the herbicide agent exposure, the Veteran has submitted medical literature rebutting this contention.  The article submitted by the Veteran indicated that in a laboratory study of workers at a plant producing the dioxin TCDD, 86 percent of the exposed workers developed chloracne at some time and that 52.7 percent still had chloracne on examination 20 to 30 years after the initial exposure.  Thus, the Board finds that it is not entirely clear from the record whether the Veteran's currently diagnosed acne is consistent with chloracne or other acneform disease within the meaning of 38 C.F.R. § 3.309(e) such that presumptive service connection is warranted.  

The Board finds, nonetheless, that the Veteran has provided sufficient evidence in this case, to establish service connection for acne (claimed as chloracne) based on direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  Therefore, a remand for additional development is not necessary in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  In that regard, the Board notes that the rating criteria for acne under Diagnostic Code 7826 mirrors the rating criteria for chloracne under Diagnostic Code 7829 providing a 0 percent rating for superficial acne; a 10 percent rating for deep acne affecting less than 40 percent of the face or neck, or deep acne other than on the face and neck; and a maximum 30 percent criteria for deep acne affecting 40 percent or more of the face or neck.  38 C.F.R. § 4.118, Diagnostic Codes 7828 and 7829 (2010).

The Veteran's enlistment examination, associated with service treatment records, shows that the Veteran had acne vulgaris at the time of his enlistment.  The Board notes that the examination report did not specify where the Veteran's acne vulgaris was located nor was the severity of such indicated.  The Veteran reported noticing the onset of boils or cysts on his back in service in 1969 subsequent to his service in Vietnam.  He had indicated that this skin problem was not present prior to that time, and according to an April 2006 statement from the Veteran's wife, the Veteran did not have any skin problems on his back prior to service in the Republic of Vietnam.  The Board finds, in this case, that the evidence shows that the Veteran had acne vulgaris on entrance into service; however, neither the severity of such nor the affected areas is reported.  The question then remains whether a preexisting skin disorder worsened in service, and whether such worsening was due to the natural progress of the disease or alternately, whether the Veteran has a skin disorder distinct from that which he had on entrance that was incurred in service. 

The Veteran has provided competent and credible evidence showing that he had a chronic skin condition which manifested as lesions or cysts on the back in service, and he has provided competent and credible evidence as to the chronicity of this condition since his separation from service.  His statements are supported by lay evidence provided by his wife and his roommate in service.  The Veteran has currently diagnosed acne variously characterized as chloracne, comedonal acne, acne vulgaris, and epidermoid cysts.  An April 2009 VA examiner did not relate the Veteran's acne to service, but could not rule out the possibility of such a relationship.  In that regard, the VA examiner was unable to definitely determine the etiology of the Veteran's acne; however, he stated that the association of the Veteran's current comedonal acne to his previous Agent Orange exposure could not be ruled out completely.  Since the Board cannot rule out a direct relationship between the Veteran's service and his currently diagnosed acne, the Board finds, resolving the benefit of the doubt in favor of the Veteran, that service connection for acne is warranted.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010).   

C.  Conclusion

The Veteran has been diagnosed with acne, variously characterized as chloracne, comedonal acne, acne vulgaris, and epidermoid cysts.  The evidence is not entirely clear as to whether the chronic acne for which the Veteran was purportedly seen in service and since then is etiologically related to the preexisting acne or is a distinct disability separate and apart from that shown on entrance into service.  The Board finds that the evidence is in equipoise on this point as even the most recent VA examiner was unable to determine whether the Veteran's current diagnosis of comedonal acne is related to the Veteran's exposure to Agent Orange, thus indicating that the Veteran's current acne condition, however classified, is a separate and distinct disorder from the acne vulgaris with which he entered service.  However, the lay and objective evidence does show the Veteran had a chronic and severe acne condition in service and since, and the Board will therefore, resolve all reasonable doubt in the favor of the Veteran, and conclude that the evidence supports a finding that the Veteran has acne (also diagnosed as chloracne, comedonal acne, acne vulgaris, and epidermoid cysts) etiologically related to active service.  

ORDER

Service connection for acne (also diagnosed as chloracne, comedonal acne, acne vulgaris, and epidermoid cysts) is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


